Citation Nr: 1748608	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of cold injuries to the bilateral upper and lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to September 1953 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In March 2017, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have residuals of cold injuries to the bilateral upper and lower extremities.  


CONCLUSION OF LAW

The criteria for service connection for residuals of cold injuries to the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017). 

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran asserts that he has had cold hands and feet since sustaining frostbite during his service in Korea.  During the September 2014 and April 2017 VA examinations, he described experiencing pain, cold sensitivity, and numbness in his hands and feet.  

The Veteran's service treatment records indicate that he was treated for an upper respiratory infection, acute pharyngitis, sinusitis, calluses, a shoulder strain, diarrhea, hemorrhoids, gastroenteritis, dermatitis, and a common cold.  There were no complaints, treatment, or diagnoses related to frostbite or cold injuries.  At his September 1953 separation examination, his upper extremities and feet were noted as normal.  

A March 2011 VA treatment record indicates that the Veteran complained of intermittent numbness, tingling, and burning sensation in his feet.  He denied any injuries to his feet.  The assessment was diabetes with neuropathy.  In September 2014, X-rays of his hands and feet showed osteoarthritis.  A November 2014 VA treatment record notes that the Veteran complained of cold hands and feet; it was recommended that he wear socks and gloves and avoid cold exposure.  It was also noted that he had left lower extremity edema, likely related venous stasis.  In February 2017, it was noted that his diabetic complications included neuropathy in his hands and feet and that the condition showed improvement with Gabapentin.  

VA examinations were conducted in September 2014 and April 2017.  The same examiner conducted both examinations.  He opined that it was less likely as not that the Veteran had cold injuries related to military service.  He noted that the service treatment records did not show any cold injuries and that the Veteran's symptoms were consistent with diabetic peripheral neuropathy, including sensory testing and trophic changes.  He also noted that the Veteran had diabetic angiopathy and that diabetes can result in vascular damage.  He further noted that the Veteran had an 80 pack year history of smoking, which is a major risk factor for developing peripheral vascular disease, and that he had arterial insufficiency.  Finally, the examiner noted that diabetic neuropathy and peripheral vascular disease cause increased sensitivity to cold and were responsible for the Veteran's subjective and objective symptoms.  The examiner reviewed the Veteran's medical history, considered his lay assertions, and provided rationale for the opinion.  Therefore, the Board finds the VA examiner's opinion highly probative.  Furthermore, there are no medical opinions indicating that the Veteran has residuals of cold injuries incurred in service.  

The Veteran's representative has argued that the VA examiner based his opinion on the lack of complaints during service and that this was insufficient to deny service connection.  See September 2017 Informal Hearing Presentation.  The Board emphasizes, however, that this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings at separation followed by a time gap of many years.  Notably, the Veteran complained and sought treatment for various other health problems during service without mentioning frostbite or cold sensitivity.  In addition, his more recent complaints of cold sensitivity coincide with his treatment for diabetic neuropathy and vascular disease.  Neither of these disabilities has been shown to be related to service.  

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, the ultimate questions of diagnosis and etiology in this case extend beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  In any event, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to form his opinions, and he provided rationale for the conclusions reached.

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim of service connection for residuals of cold injuries must be denied.


ORDER

Service connection for residuals of cold injuries to the bilateral upper and lower extremities is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


